--------------------------------------------------------------------------------

 

STOCKGROUP INFORMATION SYSTEMS, INC.

SERIES A CONVERTIBLE PREFERRED

STOCK PURCHASE AGREEMENT

APRIL 30, 2008

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1 PURCHASE AND SALE OF STOCK 1   1.1 Sale and Issuance of Series A Convertible
Preferred Stock 1   1.2 Closing 1         2 REPRESENTATIONS AND WARRANTIES OF
THE COMPANY. 1   2.1 Organization, Good Standing and Qualification 1   2.2
Capitalization and Voting Rights 2   2.3 Subsidiaries 2   2.4 Authorization 2  
2.5 Valid Issuance of Preferred and Common Stock 3   2.6 Governmental Consents 3
  2.7 Offering 3   2.8 Compliance with Other Instruments 3   2.9 Financial
Statements 4   2.10 Changes 4         3 REPRESENTATIONS AND WARRANTIES OF THE
INVESTORS 5   3.1 Authorization 5   3.2 Purchase Entirely for Own Account 5  
3.3 Disclosure of Information 5   3.4 Investment Experience 5   3.5 Accredited
Investor 6   3.6 Restricted Securities 6   3.7 Further Limitations on
Disposition 6   3.8 Legends 6   3.9 Further Representations by Foreign Investors
6   3.10 Tax Advisors 7   3.11 Investor Counsel 7         4 CONDITIONS OF
INVESTOR'S OBLIGATIONS AT CLOSING 7   4.1 Representations and Warranties 7   4.2
Performance 7   4.3 Qualifications 7   4.4 Proceedings and Documents 8         5
CONDITIONS OF THE COMPANY'S OBLIGATIONS AT CLOSING 8   5.1 Representations and
Warranties 8   5.2 Payment of Purchase Price 8   5.3 Qualifications 8         6
MISCELLANEOUS 8   6.1 Voting Rights 8   6.2 Survival of Warranties 8   6.3
Successors and Assigns 9   6.4 Governing Law 9   6.5 Counterparts 9


--------------------------------------------------------------------------------

- ii -

  6.6 Titles and Subtitles 9   6.7 Notices 9   6.8 Finder's Fee 9   6.9 Expenses
10   6.10 Amendments and Waivers 10   6.11 Severability 10   6.12 Entire
Agreement 10


SCHEDULE A - Schedule of Investors SCHEDULE B - Certificate of Designation,
Preferences, and Rights of Series A Convertible Preferred Stock SCHEDULE C -
Corporate Placee Registration Form SCHEDULE D - US Accredited Investor
Certificate


--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT is made as of the 30th day of April, 2008, by and
among Stockgroup Information Systems, Inc., a Colorado corporation (the
"Company"), and the investors listed on Schedule A hereto, (each of which is
herein referred to as an "Investor").

THE PARTIES HEREBY AGREE AS FOLLOWS:

1

Purchase and Sale of Stock

      1.1

Sale and Issuance of Series A Convertible Preferred Stock

      (a)

The Company shall adopt and file with the Secretary of State of Colorado on or
before the Closing (as defined below) the Certificate of Designation,
Preferences and Rights of Series A Convertible Preferred Stock in the form
attached hereto as Schedule B (the "Certificate").

      (b)

Subject to the terms and conditions of this Agreement, each Investor agrees,
severally, to purchase at the Closing and the Company agrees to sell and issue
to each Investor at the Closing, that number of shares of the Company's Series A
Convertible Preferred Stock set forth opposite each Investor's name on Schedule
A hereto for the purchase price set forth thereon it being understood that each
Investor must subscribe for and purchase a minimum of two hundred and fifty
(250) shares of Series A Convertible Preferred Stock.

      1.2

Closing

     

The purchase and sale of the Series A Convertible Preferred Stock shall take
place at the offices of Clark Wilson LLP, at Suite 800, 885 West Georgia Street,
Vancouver, British Columbia, V6C 3H1, at such time and place as the Company and
Investors acquiring in the aggregate more than half the shares of Series A
Convertible Preferred Stock sold pursuant hereto mutually agree upon orally or
in writing (which time and place are designated as the "Closing"). At the
Closing the Company shall deliver to each Investor a certificate representing
the Series A Convertible Preferred Stock that such Investor is purchasing
against payment of the purchase price therefor by certified cheque or wire
transfer.

      2

Representations and Warranties of the Company.

     

The Company hereby represents and warrants to each Investor, except as otherwise
disclosed to such Investor or except as otherwise publicly disclosed, that:

      2.1

Organization, Good Standing and Qualification

     

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Colorado and all Canadian provinces in
which the Company conducts its business and has all requisite corporate power
and authority to carry on its business as now conducted and as proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.


--------------------------------------------------------------------------------

- 2 -

2.2

Capitalization and Voting Rights

       

The authorized capital of the Company consists, or will consist immediately
prior to the Closing, of:

        (a)

Preferred Stock. Five million (5,000,000) shares of Preferred Stock (the
"Preferred Stock"), of which three thousand (3,000) shares have been designated
Series A Convertible Preferred Stock (the "Series A Preferred Stock") and up to
all of which will be sold pursuant to this Agreement. The rights, privileges and
preferences of the Series A Preferred Stock will be as stated in the
Certificate.

        (b)

Common Stock. Seventy-Five million (75,000,000) shares of common stock ("Common
Stock"), of which 41,395,922 shares are issued and outstanding.

        (c)

Except for:

       

(i)

the conversion privileges of the Series A Preferred Stock to be issued under
this Agreement;

       

(ii)

currently outstanding warrants to purchase shares of Common Stock issued
pursuant to private placement transactions completed by the Company; and

       

(iii)

currently outstanding options to purchase shares of Common Stock granted to
employees pursuant to the 1999, 2000, 2001, 2002, 2003 and 2007 Stock Option
Plans (the "Option Plans"),

       

there are not outstanding any options, warrants, rights (including conversion or
pre- emptive rights) or agreements for the purchase or acquisition from the
Company of any shares of its capital stock. In addition to the aforementioned
options, the Company has reserved an additional 2,931,775 shares of its Common
Stock for purchase upon exercise of options to be granted in the future under
the Option Plans. The Company is not a party or subject to any agreement or
understanding, and, to the best of the Company's knowledge, there is no
agreement or understanding between any persons and/or entities, which affects or
relates to the voting or giving of written consents with respect to any security
or by a director of the Company.

        2.3

Subsidiaries

       

Except as is otherwise publicly disclosed, the Company does not presently own or
control, directly or indirectly, any interest in any other corporation,
association, or other business entity. The Company is not a participant in any
joint venture, partnership, or similar arrangement.

        2.4

Authorization

       

All corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement, the performance of all obligations of the Company hereunder, and the
authorization, issuance (or reservation for issuance), sale and delivery of the
Series A Preferred Stock being sold hereunder and the Common Stock issuable upon
conversion of the Series A Preferred Stock has been taken or will be taken prior
to the Closing, and this Agreement constitutes a valid and legally binding
obligation of the Company, enforceable in accordance with its terms; except


--------------------------------------------------------------------------------

- 3 -

  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

to the extent the indemnification provisions contained in the Investors' Rights
Agreement may be limited by applicable federal or state securities laws.


2.5

Valid Issuance of Preferred and Common Stock

   

The Series A Preferred Stock that is being purchased by the Investors hereunder,
when issued, sold and delivered in accordance with the terms of this Agreement
for the consideration expressed herein, will be duly and validly issued, fully
paid, and non-assessable, and will be free of restrictions on transfer other
than restrictions on transfer under this Agreement and under applicable state
and federal securities laws. The Common Stock issuable upon conversion of the
Series A Preferred Stock purchased under this Agreement has been duly and
validly reserved for issuance and, upon issuance in accordance with the terms of
the Certificate, will be duly and validly issued, fully paid, and non-assessable
and will be free of restrictions on transfer other than restrictions on transfer
under this Agreement and under applicable state and federal securities laws.

    2.6

Governmental Consents

   

No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of the Company is required in connection with
the consummation of the transactions contemplated by this Agreement.

    2.7

Offering

   

Subject in part to the truth and accuracy of each Investor's representations set
forth in Section 3 of this Agreement, the offer, sale and issuance of the Series
A Preferred Stock as contemplated by this Agreement are exempt from the
registration requirements of the Act, and neither the Company nor any authorized
agent acting on its behalf shall take any action hereafter that would cause the
loss of such exemption.

    2.8

Compliance with Other Instruments

   

The Company is not in violation or default in any material respect of any
provision of its Articles of Incorporation or Bylaws, or in any material respect
of any instrument, judgment, order, writ, decree or contract to which it is a
party or by which it is bound, or, to the best of its knowledge, of any
provision of any federal or state statute, rule or regulation applicable to the
Company. The execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated hereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture, or non-renewal of
any material permit, license, authorization, or approval applicable to the
Company, its business or operations or any of its assets or properties.


--------------------------------------------------------------------------------

- 4 -

2.9

Financial Statements

     

The Company has delivered, or otherwise made available, to each Investor its
audited financial statements (balance sheet, statement of operations, statement
of shareholders' equity and statement of cash flows, including notes thereto) at
December 31, 2007 and for the fiscal year then ended (the "Financial
Statements"). The Financial Statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated. The Financial Statements fairly present the
financial condition and operating results of the Company as of the dates, and
for the periods, indicated therein. Except as set forth in the Financial
Statements, the Company has no material liabilities, contingent or otherwise,
other than (i) liabilities incurred in the ordinary course of business
subsequent to December 31, 2007 and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in the Financial
Statements, which, in both cases, individually or in the aggregate, are not
material to the financial condition or operating results of the Company. Except
as disclosed in the Financial Statements, the Company is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with generally accepted accounting
principles.

      2.10

Changes

     

Except as publicly disclosed, since December 31, 2007 there has not been:

      (a)

any change in the assets, liabilities, financial condition or operating results
of the Company from that reflected in the Financial Statements, except changes
in the ordinary course of business that have not been, in the aggregate,
materially adverse;

      (b)

any damage, destruction or loss, whether or not covered by insurance, materially
and adversely affecting the assets, properties, financial condition, operating
results, prospects or business of the Company (as such business is presently
conducted and as it is proposed to be conducted);

      (c)

any waiver by the Company of a valuable right or of a material debt owed to it;

      (d)

any satisfaction or discharge of any lien, claim or encumbrance or payment of
any obligation by the Company, except in the ordinary course of business and
that is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted and
as it is proposed to be conducted);

      (e)

any material change or amendment to a material contract or arrangement by which
the Company or any of its assets or properties is bound or subject;

      (f)

any material change in any compensation arrangement or agreement with any
employee;

      (g)

any sale, assignment or transfer of any patents, trademarks, copyrights, trade
secrets or other intangible assets;

      (h)

any resignation or termination of employment of any key officer of the Company;
and the Company, to the best of its knowledge, does not know of the impending
resignation or termination of employment of any such officer;


--------------------------------------------------------------------------------

- 5 -

  (i)

any mortgage, pledge, transfer of a security interest in, or lien, created by
the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable;

        (j)

any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business; or

        (k)

to the best of the Company's knowledge, any other event or condition of any
character that might materially and adversely affect the assets, properties,
financial condition, operating results or business of the Company (as such
business is presently conducted and as it is proposed to be conducted).


3

Representations and Warranties of the Investors

   

Each Investor hereby represents and warrants that:

    3.1

Authorization

   

Such Investor has full power and authority to enter into this Agreement, and
such Agreement constitutes a valid and legally binding obligation, enforceable
in accordance with its terms and if the Investor is a corporation it has duly
completed and executed the Corporate Placee Registration Form attached hereto as
Schedule C.

    3.2

Purchase Entirely for Own Account

   

This Agreement is made with such Investor in reliance upon such Investor's
representation to the Company, which by such Investor's execution of this
Agreement such Investor hereby confirms, that the Series A Preferred Stock to be
received by such Investor and the Common Stock issuable upon conversion thereof
(collectively, the "Securities") will be acquired for investment only for such
Investor's own account as principal, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that such Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, such Investor further
represents that such Investor does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participation's to
such person or to any third person, with respect to any of the Securities and
that the Investor, if not an individual, was not created or used solely to
purchase or hold the Series A Preferred Stock in reliance on certain exemptions
from the registration and prospectus requirements.

    3.3

Disclosure of Information

   

Such Investor believes it has received all the information it considers
necessary or appropriate for deciding whether to purchase the Series A Preferred
Stock. Such Investor further represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Series A Preferred Stock and the business,
properties, prospects and financial condition of the Company.

    3.4

Investment Experience

   

Such Investor is an investor in securities of companies in the development stage
and acknowledges that it is able to fend for itself, can bear the economic risk
of its investment, and


--------------------------------------------------------------------------------

- 6 -

has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Series A
Preferred Stock. If other than an individual, Investor also represents it has
not been organized for the purpose of acquiring the Series A Preferred Stock.

      3.5

Accredited Investor

     

Such Investor, if a resident of the United States, is an "accredited investor"
within the meaning of Securities and Exchange Commission ("SEC") Rule 501 of
Regulation D, as presently in effect and has duly completed and executed the
U.S. Accredited Investor Certificate attached hereto as Schedule D.

      3.6

Restricted Securities

     

Such Investor understands that the Securities it is purchasing are characterized
as "restricted securities" under the federal securities laws inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Act, only in certain limited
circumstances. In this connection, such Investor, if a resident of the United
States, represents that it is familiar with Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the Act and, if a
resident of Canada, represents that it is familiar with National Instrument
45-102 of the Canadian Securities Administrators.

      3.7

Further Limitations on Disposition

     

Without in any way limiting the representations set forth above, such Investor
further agrees not to make any disposition of all or any portion of the
Securities unless and until the transferee has notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition and, if
reasonably requested by the Company, such Investor shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company that
such disposition, if in the United States, will not require registration of such
shares under the Act or, if in Canada, will be in compliance with the relevant
securities legislation in Canada.

      3.8

Legends

     

It is understood that the certificates evidencing the Securities may bear one or
all of the following legends:

      (a)

"These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.";
and

      (b)

"Unless permitted under securities legislation, the holder of this security must
not trade the security before [insert the date that is 4 months and a day after
the distribution date]."

      3.9

Further Representations by Foreign Investors

     

If an Investor is not a United States person, as defined in the relevant
securities legislation of the


--------------------------------------------------------------------------------

- 7 -

United States, or is not a resident of Canada, such Investor hereby represents
that he or she has satisfied himself or herself as to the full observance of the
laws of his or her jurisdiction in connection with any invitation to subscribe
for the Securities or any use of this Agreement, including (i) the legal
requirements within his jurisdiction for the purchase of the Securities, (ii)
any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Securities. Such Investor's
subscription and payment for, and his or her continued beneficial ownership of
the Securities, will not violate any applicable securities or other laws of his
or her jurisdiction.

    3.10

Tax Advisors

   

Such Investor has reviewed with such Investor's own tax advisors the federal,
state and local tax consequences of this investment, where applicable, and the
transactions contemplated by this Agreement. Each such Investor is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents and understands that each such Investor (and not
the Company) shall be responsible for such Investor's own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

    3.11

Investor Counsel

   

Such Investor acknowledges that such Investor has had the opportunity to review
this Agreement, the schedules attached hereto and the transactions contemplated
by this Agreement with such Investor's own legal counsel. Each such Investor is
relying solely on such Investor's legal counsel and not on any statements or
representations of the Company or any of the Company's agents, including Clark
Wilson LLP, for legal advice with respect to this investment or the transactions
contemplated by this Agreement.

    4

Conditions of Investor's Obligations at Closing

   

The obligations of each Investor under subsection 1.1(b) of this Agreement are
subject to the fulfillment on or before the Closing of each of the following
conditions, the waiver of which shall not be effective against any Investor who
does not consent in writing thereto:

    4.1

Representations and Warranties

   

The representations and warranties of the Company contained in Section 2 shall
be true on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of such
Closing.

    4.2

Performance

   

The Company shall have performed and complied with all agreements, obligations
and conditions contained in this Agreement that arc required to be performed or
complied with by it on or before the Closing.

    4.3

Qualifications

   

All authorizations, approvals, or permits, if any, of any governmental authority
or regulatory body of the United States or of any state that are required in
connection with the lawful issuance


--------------------------------------------------------------------------------

- 8 -

and sale of the Securities pursuant to this Agreement shall be duly obtained and
effective as of the Closing.

    4.4

Proceedings and Documents

   

All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents incident thereto shall be
reasonably satisfactory in form and substance to Investors' special counsel, and
they shall have received all such counterpart original and certified or other
copies of such documents as they may reasonably request.

    5

Conditions of the Company's Obligations at Closing

   

The obligations of the Company to each Investor under this Agreement are subject
to the fulfillment on or before the Closing of each of the following conditions
by that Investor.

    5.1

Representations and Warranties

   

The representations and warranties of the Investor contained in Section 3 shall
be true on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.

    5.2

Payment of Purchase Price

   

The Investor shall have delivered the purchase price specified in Section 1.2,
and Investors shall collectively have acquired and paid for at the Closing at
least two thousand (2,000) shares of Series A Preferred Stock hereunder.

    5.3

Qualifications

   

All authorizations, approvals, or permits, if any, of any governmental authority
or regulatory body of the United States or of any state that are required in
connection with the lawful issuance and sale of the Securities pursuant to this
Agreement shall be duly obtained and effective as of the Closing.

    6

Miscellaneous

    6.1

Voting Rights

   

Such Investor acknowledges and agrees that such Investor, to the extent
permitted by law, irrevocably agrees to vote, for a period of eighteen (18)
months commencing from the date of this Agreement, any and all Common Stock it
currently has or may subsequently acquire, including any Common Stock acquired
upon the conversion of the Series A Preferred Stock, in a manner as directed by
the President of the Company and such Investor agrees to inform any potential
transferee of this agreement. Such Investor further acknowledges and agrees that
it will execute and deliver any such further documentation as may be required so
as to evidence the agreement as to voting and agrees to cause any transferee to
execute such similar documentation.

    6.2

Survival of Warranties

   

The warranties, representations and covenants of the Company and Investors
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and


--------------------------------------------------------------------------------

- 9 -

the Closing and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of the Investors or the Company.

      6.3

Successors and Assigns

     

Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Securities). Nothing in
this Agreement, express or implied, is intended to confer any rights upon any
party other than the parties hereto.

      6.4

Governing Law

     

This Agreement shall be governed by and construed under the laws of the State of
Colorado as applied to agreements among Colorado residents entered into and to
be performed entirely within Colorado.

      6.5

Counterparts

     

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

      6.6

Titles and Subtitles

     

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

      6.7

Notices

     

Unless otherwise provided, any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given:

      (a)

upon personal delivery to the party to be notified;

      (b)

when sent by confirmed telex or facsimile if sent during normal business hours
of the recipient, if not, then on the next business day;

      (c)

five days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or

      (d)

one day after deposit with a nationally recognized overnight courier, specifying
next-day delivery, with written verification of receipt. All communications
shall be sent to the party to be notified at the address indicated for such
party on the signature page hereof, or at such other address as such party may
designate by ten (10) days' advance written notice to the other parties.

      6.8

Finder's Fee

     

Each party represents that it neither is nor will be obligated for any finders'
fee or commission in connection with this transaction. Each Investor agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finders' fee (and the costs and expenses of
defending against such liability or asserted liability) for which such Investor
or any of its officers, partners, employees, or representatives is responsible.


--------------------------------------------------------------------------------

- 10 -

The Company agrees to indemnify and hold harmless each Investor from any
liability for any commission or compensation in the nature of a finders' fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

    6.9

Expenses

   

The Company shall pay all costs and expenses that it incurs in connection with
the preparation, execution, delivery and performance of this Agreement.

    6.10

Amendments and Waivers

   

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the holders of a majority of the Common Stock issued or issuable upon
conversion of the Series A Preferred Stock. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities, and the Company.

    6.11

Severability

   

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

    6.12

Entire Agreement

   

This Agreement and the documents referred to herein constitute the entire
agreement among the parties and no party shall be liable or bound to any other
party in any manner by any warranties, representations, or covenants except as
specifically set forth herein or therein.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  STOCKGROUP INFORMATION SYSTEMS, INC.           By: /s/ Marcus New     Marcus
New, President           INVESTOR           Name: PEAK6 Capital Management LLC  
        Authorized Signatory: /s/ Matthew Hulsizer               Name: Matthew
Hulsizer, Manageer       Title: for PEAK6 LLC


--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF INVESTORS

Registration Instructions       Name and Address Number of Series A Preferred
Shares PEAK6 Capital Management LLC 3,000 141 W. Jackson #500   Chicago, IL
60604  


--------------------------------------------------------------------------------

SCHEDULE B

CERTIFICATE OF DESIGNATION, PREFERENCES,
AND RIGHTS OF
SERIES A CONVERTIBLE PREFERRED STOCK

OF

STOCKGROUP INFORMATION SYSTEMS, INC.

Stockgroup Information Systems, Inc., a Colorado corporation (the
"Corporation"), does hereby certify that, pursuant to authority conferred on the
Board of Directors of the Corporation by the Articles of Incorporation of the
Corporation, as amended, and pursuant to the provisions of the Colorado Business
Corporations Act, the Board of Directors adopted a resolution as of April 28,
2008, providing for the designation, preferences and relative, participating,
optional or other rights, and qualifications, limitations or restrictions
thereof, of three thousand (3,000) shares of the Corporation's Preferred Stock,
which resolution is as follows:

RESOLVED, that pursuant to the authority granted to and vested in the Board of
Directors of the Corporation in accordance with the provisions of the Articles
of Incorporation, as amended, of the Corporation, the Board hereby provides for
the issue of a series of Preferred Shares to be designated Series A Convertible
Preferred Stock of the Corporation (the "Series A Preferred Stock"), consisting
of three thousand (3,000) shares, and hereby fixes such designation and number
of shares, and the powers, preferences and relative, participating, optional or
other rights, and the qualifications, limitations and restrictions thereof as
set forth below, and that the officers of the Corporation, and each acting
singly, are hereby authorized, empowered and directed to file with the Secretary
of State of the State of Colorado a Certificate of Designation, Preferences, and
Rights of the Series A Convertible Preferred Stock (the "Certificate"), as such
officer or officers shall deem necessary or advisable to carry out the purposes
of this Resolution.

A.        Series A Convertible Preferred Stock

The preferences, privileges and restrictions granted to or imposed upon the
Corporation's Series A Preferred Stock (the "Series A Preferred Stock"), or the
holders thereof, are as follows:

1.

Liquidation Rights

        (a)

Treatment at Liquidation, Dissolution or Winding-Up

        (i)

Except as otherwise provided in Section 1(b) below, in the event of any
liquidation, dissolution or winding up of the affairs of the Corporation,
whether voluntary or involuntary, the holders of Series A Preferred Stock shall
be entitled to be paid first out of the assets of the Corporation available for
distribution to holders of the Corporation's capital stock of all classes,
before payment or distribution of any of such assets to the holders of the
Common Stock or any other class or series of the Corporation's capital stock
designated to be junior to the Series A Preferred Stock, an amount equal to
$1,000.00 per share of Series A Preferred Stock, which amount shall be subject
to equitable adjustment whenever there shall occur a combination of shares,
reclassification or other similar event with respect to Series A Preferred Stock
(the "Liquidation Amount"), plus all


--------------------------------------------------------------------------------

B-2

 

dividends accrued or declared but unpaid, to and including the date full payment
shall be tendered.

        (ii)

If the assets of the Corporation shall be insufficient to permit the payment in
full to the holders of Series A Preferred Stock of all amounts distributable to
them under Section A1(a)(i) hereof, then the entire assets of the Corporation
available for such distribution shall be distributed ratably among the holders
of Series A Preferred Stock.


  (b)

Distributions other than Cash

       

Whenever the distribution provided for in this Section 1 shall be payable in
property other than cash, the value of such distribution shall be the fair
market value of such property as determined in good faith by the Board of
Directors of the Corporation.


2.

Conversion

     

The holders of Series A Preferred Stock shall have conversion rights as follows
(the "Conversion Rights"):

      (a)

Right to Convert; Conversion Price

     

Each share of Series A Preferred Stock shall be convertible, without the payment
of any additional consideration by the holder thereof and at the option of the
holder thereof, at any time commencing one hundred and eighty (180) days after
the date of issuance of such share of Series A Preferred Stock, at the office of
the Corporation or any transfer agent for the Series A Preferred Stock, into
such number of fully paid and non-assessable shares of Common Stock of the
Corporation equal to the Liquidation Amount of the Series A Preferred Stock
divided by the conversion price of $0.4545 per share (the "Conversion Price").

     

Upon such conversion, the Corporation's obligation with respect to the payment
of declared but unpaid dividends shall be deemed satisfied with respect to the
shares of Series A Preferred Stock that are converted. Such Conversion Price
shall be subject to adjustment, in order to adjust the number of shares of
Common Stock into which Series A Preferred Stock is convertible, as hereinafter
provided.

      (b)

Mechanics of Conversion

     

Before, any holder of Series A Preferred Stock shall be entitled to convert the
same into full shares of Common Stock, such holder shall surrender the
certificate or certificates therefor, duly endorsed, at the office of the
Corporation or of any transfer agent for the Series A Preferred Stock, and shall
give written notice to the Corporation at such office that such holder elects to
convert the same and shall state therein the name of such holder or the name or
names of the nominees of such holder in which such holder wishes the certificate
or certificates for shares of Common Stock to be issued. No fractional shares of
Common Stock shall be issued upon conversion of any shares of Series A Preferred
Stock and any such fraction will be rounded down to the nearest whole number.
The Corporation shall, as soon as practicable thereafter, issue and deliver at
such office to such holder of Series A Preferred Stock, or to such holder's
nominee or nominees, a certificate or certificates for the number of shares of
Common Stock to which such holder shall be entitled as aforesaid.


--------------------------------------------------------------------------------

B-3

 

Such conversion shall be deemed to have been made immediately prior to the close
of business on the date of such surrender of the shares of Series A Preferred
Stock to be converted, and the person or persons entitled to receive the shares
of Common Stock issuable upon conversion shall be treated for all purposes as
the record holder or holders of such shares of Common Stock on such date.

        (c)

Automatic Conversion


  (i)

Immediately after the second anniversary of their date of issuance, all shares
of Series A Preferred Stock shall be converted automatically without any further
action by any holder of such shares and whether or not the certificate or
certificates representing such shares are surrendered to the Corporation or the
transfer agent for the Series A Preferred Stock, provided, however, that the
Corporation shall not be obligated to issue a certificate or certificates
evidencing the shares of Common Stock into which such shares of Series A
Preferred Stock were convertible unless the certificate or certificates
representing such shares of Series A Preferred Stock being converted are either
delivered to the Corporation or the transfer agent of the Series A Preferred
Stock, or the holder notifies the Corporation or such transfer agent that such
certificate or certificates have been lost, stolen, or destroyed and executes
and delivers an agreement satisfactory to the Corporation to indemnify the
Corporation from any loss incurred by it in connection therewith and, if the
Corporation so elects, provides an appropriate indemnity.

        (ii)

Upon the automatic conversion of Series A Preferred Stock, each holder of Series
A Preferred Stock shall surrender the certificate or certificates representing
such holder's shares of Series A Preferred Stock at the office of the
Corporation or of the transfer agent for the Series A Preferred Stock.
Thereupon, there shall be issued and delivered to such holder, promptly at such
office and in such holder's name as shown on such surrendered certificate or
certificates, a certificate or certificates for the number of shares of Common
Stock into which the shares of Series A Preferred Stock surrendered were
convertible on the date on which such automatic conversion occurred. No
fractional shares of Common Stock shall be issued upon the automatic conversion
of Series A Preferred Stock and any such fraction will be rounded down to the
nearest whole number.


  (d)

Adjustments to Conversion Price

            (i)

Special Definitions

           

As referenced in this Section A2(d) and elsewhere herein, the following
definitions shall apply:

            A.

"Original Issue Date" shall mean the date on which shares of Series A Preferred
Stock were first issued, and "Holder's Issue Date" shall mean the date on which
the particular shares of Series A Preferred Stock were issued to the holder;

            B.

"Convertible Securities" shall mean any evidences of indebtedness, shares (other
than Series A Preferred Stock) or other securities directly or indirectly
convertible into or exchangeable for Common Stock;


--------------------------------------------------------------------------------

B-4

  (ii)

Adjustment for Subdivisions, Combinations or Consolidations of Common Stock

          A.

Subdivisions

         

In the event the Corporation at any time or from time to time after the Original
Issue Date shall effect a subdivision of the outstanding shares of Common Stock
(by reclassification or otherwise than by payment of a dividend in Common
Stock), other than dividends, distributions or subdivisions which are included
in the Additional Permitted Securities, then the Conversion Price in effect
immediately prior to such subdivision shall be proportionately decreased,
concurrently with the effectiveness of such subdivision.

          B.

Combinations or Consolidations

         

In the event the outstanding shares of Common Stock shall be combined or
consolidated, by reclassification or otherwise, into a lesser number of shares
of Common Stock, the Conversion Price in effect immediately prior to such
combination or consolidation shall be proportionately increased, concurrently
with the effectiveness of such combination or consolidation.


  (e)

No Impairment

         

The Corporation shall not, by amendment of its Articles of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Corporation but shall at all times in good faith
assist in the carrying out of all the provisions of this Section 2 and in the
taking of all such action as may be necessary or appropriate in order to protect
the, conversion rights of the holders of Series A Preferred Stock against
impairment.

          (f)

Certificate as to Adjustments

         

Upon the occurrence of each adjustment or readjustment of the Conversion Price
pursuant to this Section 2, the Corporation at its expense shall promptly
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to each affected holder of Series A Preferred Stock, a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. Upon the written request at
any time of any affected holder of Series A Preferred Stock, the Corporation
shall furnish to such holder a like certificate setting forth:

          (i)

such adjustments and readjustments;

          (ii)

the Conversion Price in effect at the time; and

          (iii)

the number of shares of Common Stock and the amount, if any, of other property
which at the time would be received upon conversion of each share of Series A
Preferred Stock.


--------------------------------------------------------------------------------

B-5

  (g)

Notices of Record Date

       

In the event of any taking by the Corporation of a record of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend (other than a cash dividend which is the same
as cash dividends paid in previous quarters) or other distribution, the
Corporation shall mail to each holder of Series A Preferred Stock at least ten
(10) days prior to such record date a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution.

        (h)

Common Stock Reserved

       

The Corporation shall reserve and keep available out of its authorized but
unissued Common Stock such number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of all outstanding shares of
Series A Preferred Stock.

        (i)

Certain Taxes

       

The Corporation shall pay any issue or transfer taxes payable in connection with
the conversion of any shares of Series A Preferred Stock; provided, however,
that the Corporation shall not be required to pay any tax which may be payable
in respect of any transfer to a name other than that of the holder of such
Series A Preferred Stock.

        (j)

Closing of Books

       

The Corporation shall at no time close its transfer books against the transfer
of any Series A Preferred Stock, or of any shares of Common Stock issued or
issuable upon the conversion of any shares of Series A Preferred Stock in any
manner which interferes with the timely conversion or transfer of such Series A
Preferred Stock.


3.

Voting Rights

     

Except with respect to matters which adversely affect the holders of Series A
Preferred Stock, as required by law or as required by the Articles of
Incorporation, the holders of Series A Preferred Stock shall not be entitled to
notice of any stockholders' meeting or to vote upon any matter submitted to the
stockholders for a vote.

      4.

Dividends

      (a)

Subject to the rights of holders, if any, of shares of Preferred Stock then
outstanding having a right to dividends ranking equal or superior to the rights
of holders of Series A Preferred Stock, the holders of the then outstanding
Series A Preferred Stock shall be entitled to receive, out of any assets of the
Corporation legally available therefore, such dividends when, as and if declared
on shares of Series A Preferred Stock from time to time by the Board of
Directors in the Board's sole discretion, at the rate of 7% of the Liquidation
Amount per share per annum. No dividend shall be paid with respect to any shares
of Common Stock or any shares of capital stock of the Corporation ranking junior
to the Series A Preferred Stock with respect to the payment of dividends (the
"Junior Capital Stock") unless the holders of the Series A Preferred Stock are
first paid all declared and unpaid dividends. The right to such dividends on the
Series A Preferred Stock shall not be cumulative, and no rights shall accrue to
the holders of Series A


--------------------------------------------------------------------------------

B-6

 

Preferred Stock by reason of the fact that dividends on such shares are not
declared or paid in any prior year.

        (b)

Dividends, when and if declared, shall be paid semi-annually not in advance by
forwarding a check, postage prepaid, to the address of each holder (or, in the
case of joint holders, to the address of any such holder) of Series A Preferred
Stock, or other shares of Common Stock, as applicable, as shown on the books of
the Corporation, or to such other address as such holder specifies for such
purpose by written notice to the Corporation. The forwarding of such cheque
shall satisfy all obligations of the Corporation with respect to such dividends,
unless such cheque is not paid upon timely presentation. Alternatively, the
Corporation, in its sole discretion, may determine to pay the dividend in common
stock of the Corporation. In the event that the Corporation determines to pay
any declared dividend in common stock of the Corporation, the dividend will be
issued at the closing average trading price for the common stock on the TSX
Venture Exchange (or the Corporation's main trading market if not trading on the
TSX Venture Exchange) for the ten (10) trading days prior to the date payment of
the dividend is due.

        (c)

Each holder of an outstanding share of Series A Preferred Stock shall be deemed
to have consented to distributions made by the Corporation in connection with
its repurchase of shares of Common Stock issued to or held by officers,
directors or employees of, or consultants to, the Corporation or its
subsidiaries upon termination of their employment or services pursuant to
agreements (whether now existing or hereafter entered into) providing for the
right of repurchase between the Corporation and such persons upon termination of
employment or services.

        (d)

Dividend payments, when, as and if declared by the, Board of Directors, shall be
paid from the Corporation's cash flow after debt service and income tax payments
and shall be payable only out of earnings of the Corporation determined in
accordance with generally accepted accounting principles consistently applied.
Dividend payments may be restricted pursuant to the provisions of the
Corporation's working capital facility and the Corporation's need to retain
capital for reinvestment in the Corporation's operations.


5.

Redemption

      (a)

Election of Redemptions

     

At any time after ninety (90) days from the date of issuance of the Series A
Preferred Stock the Corporation, upon ten (10) days written notice to the
holders of Series A Preferred Stock, may redeem any or all of the Series A
Preferred Stock, to the extent it may lawfully do so, on a pro rata basis.

      (b)

Redemption Price

     

The Corporation shall redeem the Series A Preferred Stock by paying in cash
therefor a price per share equal to 110% of the Liquidation Amount plus accrued
interest.

      (c)

Notice

     

At least ten (10) days prior to each Redemption Date, written notice shall be
mailed, first class postage prepaid, to each holder of record (at the close of
business on the business day next preceding the day on which notice is given) of
Series A Preferred Stock, at the address


--------------------------------------------------------------------------------

B-7

 

last shown on the records of the Corporation for such holder, specifying the
number of shares to be redeemed from each holder, the applicable Redemption
Date, the redemption price, the place at which payment may be obtained and
calling upon such holder to surrender to the Corporation, in the manner and at
the price designated, its certificate or certificates representing such holder's
shares to be redeemed (the "Redemption Notice").

        (d)

Surrender of Certificates

       

Except as provided herein, on or after the applicable Redemption Date, such
holder of Series A Preferred Stock to be redeemed at such time shall surrender
to the Corporation the certificate or certificates representing such shares, in
the manner at the price designated in the Redemption Notice, and thereupon the
redemption price of such shares shall be payable to the order of the person
whose name appears on such certificate or certificates as the owner thereof and
each surrendered certificate shall be cancelled. In the event fewer than all of
the shares represented by any such certificate are redeemed, a new certificate
shall be issued representing the unredeemed shares.

        (e)

Rights of the Holders

       

From and after the applicable Redemption Date, unless there shall have been a
default in payment of the redemption price, all rights of holders of shares of
Series A Preferred Stock designated for redemption in the Redemption Notice
(except the right to receive the redemption price without interest upon
surrender of their certificate or certificates) shall cease with respect to such
shares at such time, and such shares shall not thereafter be transferred on the
books of the Corporation or be deemed to be outstanding for any purpose
whatsoever save and except that the holders of Series A Preferred Stock
designated for redemption in the Redemption Notice may convert any Series A
Preferred Stock not yet converted into such number of Common Stock as determined
in accordance with subsection A.2 hereof at any time on or prior to the
Redemption Date. If the funds of the Corporation legally available for
redemption of shares of Series A Preferred Stock on the applicable Redemption
Date are insufficient to redeem the total number of shares of Series A Preferred
Stock to be redeemed on each such date, those funds that are legally available
will be used to redeem the maximum possible number of such shares ratably among
the holders of the Series A Preferred Stock, such shares to be redeemed based
upon their holdings of Series A Preferred Stock. The shares of the Series A
Preferred Stock not redeemed shall remain outstanding and entitled to all the
rights and preferences provided herein. At any time thereafter when additional
funds of the Corporation are legally available for the redemption of shares of
Series A Preferred Stock, such funds will immediately be used to redeem the
balance of the shares that the Corporation has become obligated to redeem on the
applicable Redemption Date.


6.

No Reissuance of Series A Preferred Stock

   

No share or shares of Series A Preferred Stock acquired by the Corporation by
reason of redemption, purchase, conversion or otherwise shall be reissued, and
all such shares shall be cancelled, retired and eliminated from the shares which
the Corporation shall be authorized to issue.


--------------------------------------------------------------------------------

B-8

7.

Residual Rights

   

All rights accruing to the outstanding shares of the Corporation not expressly
provided for in the terms of the Series A Preferred Stock shall be vested in the
Common Stock.

The holders of the Series A Preferred Stock shall vote as a separate class with
respect to any matter or proposed action as to which applicable law or the
Articles of Incorporation require the vote, consent, or approval of the holders
of the Series A Preferred Stock.

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be signed by its duly authorized officer this ________ day of
__________________, 2008.

STOCKGROUP INFORMATION SYSTEMS, INC.


Per: ______________________________________________
        Authorized Signatory

--------------------------------------------------------------------------------

SCHEDULE C

FORM 4C

CORPORATE PLACEE REGISTRATION FORM

Where purchasers to a private placement are not individuals, the following
information about the placee must be provided. This form will remain on file
with the TSX Venture Exchange (the “Exchange”). The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent private placements in which
it participates. If any of the information provided in this form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed companies. If as a result of the private placement, the
Placee becomes an insider of Stockgroup Information Systems Inc., insiders of
the Placee are reminded that they must file a Personal Information Form (2A) or,
if applicable, declarations, with the Exchange.

1.

Placee Information:

   

 

  (a)

Name: PEAK6 Capital Management
LLC                                                                                                                         

   

 

  (b)

Complete Address: 141 W. Jackson Blvd., Suite 500, Chicago, IL,
60604                                                                   

   

 

   

__________________________________________________________________________________

   

 

  (c)

Jurisdiction of incorporation or creation:
                                                                                            

   

 

2. (a)

Is the Placee purchasing securities as a portfolio manager (Yes/No)?
Yes                                                               

   

 

  (b)

Is the Placee carrying on business as a portfolio manager outside of Canada
(Yes/No)?

   

 

 

                                                                                                                                                                                                    

   

 

3.

If the answer to 2(b) above was “Yes”, the undersigned certifies that:

   

 

(a)

It is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

   

 

(b)

it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in Illinois, and it is permitted by law to carry on a portfolio
manager business in that jurisdiction;

   

 

(c)

it was not created solely or primarily for the purpose of purchasing securities
of Stockgroup Information Systems Inc.;

   

 

(e)

the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

   

 

(f)

it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of Stockgroup Information Systems Inc., and the
persons that carry on investor


--------------------------------------------------------------------------------

C-2

relations activities for Stockgroup Information Systems Inc. has a beneficial
interest in any of the managed accounts for which it is purchasing

4.

If the answer to 2(a). above was “No”, please provide the names and addresses of
control persons of the placee:


Name City Province or State Country                                

The undersigned acknowledges that it is bound by the provisions of applicable
securities law in the relevant jurisdiction, including provisions concerning the
filing of insider reports and reports of acquisitions (See for example, sections
87 and 111 of the Securities Act (British Columbia) and sections 176 and 182 of
the Securities Act (Alberta)).

Acknowledgement - Personal Information

“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

(a)

the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and

    (b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

Dated at                                                          on
                                                  .

  PEAK6 Capital Management LLC   (Name of Purchaser - please print)          
(Authorized Signature)       for PEAK6 LLC, Manager   (Official Capacity -
please print)               (please print name of individual whose signature  
appears above)

THIS IS NOT A PUBLIC DOCUMENT

--------------------------------------------------------------------------------

SCHEDULE D

ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Purchase Agreement.

This Questionnaire is for use by each Investor who is a US person (as that term
is defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)) and has indicated an interest in purchasing Series A Preferred Shares
(the "Shares") of the Company. The purpose of this Questionnaire is to assure
Stockgroup Information Systems Inc. (the "Company") that each Investor will meet
the standards imposed by the 1933 Act and the appropriate exemptions of
applicable state securities laws. The Company will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Shares will not be registered under the 1933 Act in reliance upon the exemption
from registration afforded by Section 3(b) and/or Section 4(2) and Regulation D
of the 1933 Act. This Questionnaire is not an offer of the Shares or any other
securities of the Company in any state other than those specifically authorized
by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Investor agrees that,
if necessary, this Questionnaire may be presented to such parties as the Company
deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.

The Investor covenants, represents and warrants to the Company that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Investor satisfies.)

_______ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.

   



_______ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000.

   



_______ Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   



_______ Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States)


--------------------------------------------------------------------------------

D-2

whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directed plan,
whose investment decisions are made solely by persons that are accredited
investors.

   



_______ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

   



_______ Category 6

A director or executive officer of the Company.

   



_______ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.

   



_______ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that prospective Investors claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Company with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Investor’s status as an Accredited
Investor.

If the Investor is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 

The Investor hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Investor will notify the Company
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Investor represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
____________ day of ______________.

If a Corporation, Partnership or Other   If an Individual: Entity:          
PEAK6 Capital Management LLC     Print of Type Name of Entity   Signature      
      Signature of Authorized Signatory   Print or Type Name       Limited
Liability Company     Type of Entity   Social Security/Tax I.D. No.


--------------------------------------------------------------------------------